Citation Nr: 0924192	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 
1980.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine, which in pertinent part found that new 
and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for PTSD.  

In November 2007, the Veteran provided testimony before the 
Board at a video hearing.  A transcript of this hearing is of 
record.  

In January 2008, the Board found that new and material 
evidence had been submitted to reopen the claim for 
entitlement to service connection for PTSD and then remanded 
the reopened claim for further development.  The claim has 
been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran has current PTSD that has been linked by medical 
evidence to an in-service stressor that has been supported by 
credible evidence.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 
Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.)(1994)(DSM IV); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptoms and an in-service stressor.  If the evidence 
established that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the Veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  This rule was 
subsequently codified at 38 C.F.R. § 3.304(f).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as bilateral 
tinnitus, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Analysis

The Veteran contends that he incurred PTSD as a result of 
having to guard human remains that had been recovered after 
the Vietnam War.  He has reported guarding at least 200 
coffins and watching other cargo handlers mishandle the 
coffins as a PTSD stressor.  

Service connection for PTSD requires medical evidence 
diagnosing the condition.  The Veteran received a VA 
examination in March 2008, where the examiner reviewed the 
entire claims file and noted the Veteran's recurrent 
nightmares, panic attacks, intrusive thoughts, avoidance, 
detachment, hypervigilance, exaggerated startle response, and 
difficulty falling and staying asleep.  The examiner 
diagnosed the Veteran with PTSD and explained that depression 
and alcohol dependence interacted in a complex pattern with 
the Veteran's PTSD.  Thus, the first requirement for service 
connection for PTSD is satisfied.  

Credible supporting evidence that the claimed in-service 
stressor occurred is also required for service connection for 
PTSD.  38 C.F.R. § 3.304(f).  Upon request by the RO, the 
U.S. Armed Services Center for Unit Records Research 
(USASCURR) submitted a stressor verification report in 
November 2005.  The report stated that while the historical 
reports did not specifically document that the Air Force base 
had received casualties from the Republic of Vietnam, the 
reports showed that 12 individual Special Assignment Airlift 
Missions were conducted.  

In statements submitted for this claim, statements for 
treatment, and testimony provided by the Veteran before a 
decision review officer at the RO in September 2006 and 
before the Board in November 2007, the Veteran has 
consistently explained that he guarded human remains which 
were diverted to the Air Force base at irregular intervals.  

Credible supporting evidence need not confirm every detail of 
a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  USASCURR reported the Special Assignment Airlift 
Missions as evidence that it found supportive of the 
Veteran's reported stressor.  Resolving doubt in the 
Veteran's favor, the Board finds that the second element for 
service connection for PTSD-credible supporting evidence 
demonstrating the occurrence of the claimed in-service 
stressor-has been satisfied.  

Finally, service connection for PTSD requires a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  The March 2008 VA examiner stated 
that there was a link between the active duty service detail 
of guarding the coffins and the Veteran's current PTSD.  The 
examiner explained that although this sort of stressor most 
likely would not have resulted in PTSD in other veterans, 
this experience was the stressor that resulted in the 
Veteran's current PTSD.  Furthermore, the Veteran has 
consistently reported that his flashbacks, nightmares, and 
intrusive thoughts involve the confirmed stressor.  
Therefore, the third element required for service connection 
for PTSD is satisfied.  

The Board notes that the AMC requested clarification of the 
March 2008 VA examiner's report, stating that the report did 
not provide an opinion as to the etiology of the Veteran's 
PTSD.  However, the March 2008 VA examiner's report 
specifically stated that the Veteran's PTSD was the result of 
his experience guarding human remains while on active duty 
service. 

In response to the RO's request, a new VA examiner reviewed 
the claims file and submitted a new opinion in September 
2008.  This opinion was based on the claims file and was 
provided without examining or speaking to the Veteran.  The 
September 2008 VA examiner stated that guarding coffins did 
not meet the DSM-IV Criteria A standard and that stressor 
verification was an adjudicative matter.  

DSM IV Criteria A specify that for a diagnosis of PTSD there 
must have been an event in which both of the following were 
present:

(1)	The person experienced, witnessed or was confronted 
with an event or events that involved actual or 
threatened death or serious injury, or  threat to the 
physical integrity of self of others
(2)	The person'
American Psychiatric Association, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), (4th ed.) (1994).

The Court has held that the sufficiency of a stressor is a 
medical question and that where a diagnosis of PTSD is made, 
the sufficiency of the stressor is presumed.  Cohen v. Brown, 
10 Vet. App. 128, 141 (1997).  

The March 2008 examination and opinion is at least as 
probative as the September 2008 examination.  The March 2008 
VA examiner provided a thorough and detailed medical opinion 
on the Veteran's condition after examining him and reviewing 
all the evidence in this case.  The March 2008 VA examiner 
did not provide a rationale for finding the stressor 
sufficient, but the September 2008 opinion also contained no 
explanation as to why the stressor criteria were not met 
(although the examiner did report post-service stressors).  

Furthermore, the examination for Social Security in March 
2005, also yielded a diagnosis of PTSD based on the in-
service stressor of handling human remains.  The examination 
contained a fairly detailed description of the Veteran's 
functioning before, during and after service, including the 
potential post-service stressors.  Hence, the most thorough 
and detailed examinations resulted in diagnoses of PTSD, 
apparently based on the in-service stressor.

Therefore, the evidence is at least in equipoise as to 
whether the Veteran meets the criteria for a diagnosis of 
PTSD.  As the record contains both lay and medical evidence 
linking the Veteran's current PTSD to his active service, the 
Board finds that the preponderance of evidence is in favor of 
the claim, and it is therefore, granted.  38 U.S.C.A. § 
5107(b).  


ORDER

Entitlement to service connection for PTSD is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


